In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1159V
                                     Filed: August 21, 2017
                                         UNPUBLISHED


    LISA STUFFLE,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

      On October 9, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she received an influenza (“flu”) vaccine on
October 15, 2013, and subsequently suffered a shoulder injury related to vaccine
administration (“SIRVA”). Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On February 15, 2017, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a SIRVA. On August 17, 2017, respondent filed a proffer
on award of compensation (“Proffer”) indicating petitioner should be awarded
$1,289,618.73, representing compensation for life care expenses expected to be
incurred during the first year after judgment ($5,568.00), lost earnings ($1,066,663.62),
pain and suffering ($205,000.00), past unreimbursable expenses ($12,387.11), and an
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
amount sufficient to purchase an annuity contract as described in Proffer Section II.B.
Petitioners agree with the amounts set forth in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
the following:

           A lump sum payment of $1,289,618.73, for life care expenses expected
            to be incurred during the first year after judgment ($5,568.00), lost
            earnings ($1,066,663.62), pain and suffering ($205,000.00), and past
            unreimbursable expenses ($12,387.11), in the form of a check payable to
            petitioner, Lisa Stuffle.

           An amount sufficient to purchase the annuity contract described in the
            Proffer Section II.B.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS


LISA STUFFLE,

                  Petitioner,

v.                                                              No. 15-1159V
                                                                Chief Special Master Dorsey
SECRETARY OF HEALTH AND                                         ECF
HUMAN SERVICES,

                  Respondent.



               RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

         On October 9, 2015, Lisa Stuffle (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, as amended.

Respondent’s Rule 4(c) Report, filed on February 14, 2017, conceding that petitioner is entitled

to compensation. In light of respondent’s concession, on February 15, 2017, the Chief Special

Master found petitioner entitled to compensation.

I.       Items of Compensation

         A.       Life Care Items

         Respondent engaged life care planner Linda Curtis, RN, MS, CCM, CNLP to provide an

estimation of petitioner’s future vaccine-injury related needs. For the purposes of this proffer,

the term “vaccine related” is as described in the respondent’s Rule 4(c) Report, filed February

14, 2017. All items of compensation identified in the life care plan are supported by the

evidence, and are illustrated by the chart entitled Appendix A: Items of Compensation for Lisa

Stuffle, attached hereto as Tab A. 1 Respondent proffers that petitioner should be awarded all


1
  The chart at Tab A illustrates the annual benefits provided by the life care plan. The annual benefit years run from
the date of judgment up to the first anniversary of the date of judgment, and every year thereafter up to the
anniversary of the date of judgment.
                                                         -1-
items of compensation set forth in the life care plan and illustrated by the chart attached at Tab

A. Petitioner agrees.

          B.     Lost Earnings

          The parties agree that based upon the evidence of record, petitioner has suffered past loss

of earnings and will suffer a loss of earnings in the future. Therefore, respondent proffers that

petitioner should be awarded lost earnings as provided under the Vaccine Act, 42 U.S.C.

§ 300aa-15(a)(3)(A). Respondent proffers that the appropriate award for petitioner’s lost

earnings is $1,066,663.62. Petitioner agrees.

          C.     Pain and Suffering

          Respondent proffers that petitioner should be awarded $205,000.00 in actual and

projected pain and suffering. This amount reflects that any award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

          D.     Past Unreimbursable Expenses

          Evidence supplied by petitioner documents petitioner’s expenditure of past

unreimbursable expenses related to her vaccine-related injury. Respondent proffers that

petitioner should be awarded past unreimbursable expenses in the amount of $12,387.11.

          E.     Medicaid Lien

          Petitioner represents that there are no Medicaid liens outstanding against her.

II.       Form of the Award

          The parties recommend that the compensation provided to petitioner should be made

through a combination of lump sum payments and future annuity payments as described below,




                                                  -2-
and request that the Chief Special Master’s decision and the Court’s judgment award the

following: 2

         A. A lump sum payment of $1,289,618.73, representing compensation for life care

expenses expected to be incurred during the first year after judgment ($5,568.00), lost earnings

($1,066,663.62), pain and suffering ($205,000.00), and past unreimbursable expenses

($12,387.11), in the form of a check payable to petitioner.

         B. An amount sufficient to purchase an annuity contract, 3 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Tab A, attached hereto, paid to the life insurance company 4 from

which the annuity will be purchased. 5 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent’s purchase of an annuity, which annuity shall make payments directly to petitioner,

only so long as petitioner is alive at the time a particular payment is due. At the Secretary’s sole

discretion, the periodic payments may be provided to petitioner in monthly, quarterly, annual or




2
   Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, future lost earnings, and
future pain and suffering.
3
  In respondent’s discretion, respondent may purchase one or more annuity contracts from one or more life
insurance companies.
4
  The Life Insurance Company must have a minimum of $250,000,000 capital and surplus, exclusive of any
mandatory security valuation reserve. The Life Insurance Company must have one of the following ratings from
two of the following rating organizations:

                  a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

                  b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

                  c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA, AA+, or
                  AAA;

                  d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating: AA-, AA,
                  AA+, or AAA.

                                                          -3-
other installments. The “annual amounts” set forth in the chart at Tab A describe only the total

yearly sum to be paid to petitioner and do not require that the payment be made in one annual

installment.

         1.       Growth Rate

         Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioner agrees.

         2.       Life-contingent annuity

         Petitioner will continue to receive the annuity payments from the Life Insurance

Company only so long as petitioner is alive at the time that a particular payment is due. Written

notice shall be provided to the Secretary of Health and Human Services and the Life Insurance

Company within twenty (20) days of petitioner’s death.

         3.       Guardianship

         Petitioner is a competent adult. Evidence of guardianship is not required in this case.

III.     Summary of Recommended Payments Following Judgment

         A.       Lump Sum paid to petitioner, Lisa Stuffle:                                          $1,289,618.73

         B.       An amount sufficient to purchase the annuity contract described
                  above in section II.B.




5
  Petitioner authorizes the disclosure of certain documents filed by the petitioner in this case consistent with the
Privacy Act and the routine uses described in the National Vaccine Injury Compensation Program System of
Records, No. 09-15-0056.
                                                          -4-
                         Respectfully submitted,

                         CHAD A. READLER
                         Acting Assistant Attorney General

                         C. SALVATORE D’ALESSIO
                         Acting Director
                         Torts Branch, Civil Division

                         CATHARINE E. REEVES
                         Deputy Director
                         Torts Branch, Civil Division

                         HEATHER L. PEARLMAN
                         Assistant Director
                         Torts Branch, Civil Division

                         s/Jennifer L. Reynaud
                         JENNIFER L. REYNAUD
                         Trial Attorney
                         Torts Branch, Civil Division
                         U. S. Department of Justice
                         P.O. Box l46, Benjamin Franklin Station
                         Washington, D.C. 20044-0146
                         Direct dial: (202) 305-1586

Dated: August 17, 2017




                           -5-
                                        Appendix A: Items of Compensation for Lisa Stuffle                             Page 1 of 1

                                                            Lump Sum
                                                           Compensation      Compensation    Compensation     Compensation
    ITEMS OF COMPENSATION                 G.R.   *   M        Year 1          Years 2-22      Years 23-30     Years 31-Life
                                                              2017            2018-2038       2039-2046        2047-Life
BCBS MOP                                   5%                  1,500.00          1,500.00
Medicare Part B Deductible                 5%    *
Medigap                                    5%        M                                             1,871.04         1,871.04
Medications                                5%    *   M                                             1,200.00         1,200.00
Homecare                                   4%        M           2,808.00         2,808.00         5,616.00         5,616.00
Residential Care Service Expenses          4%        M           1,260.00         1,260.00         1,260.00
Lost Earnings                                                1,066,663.62
Pain and Suffering                                             205,000.00
Past Unreimbursable Expenses                                    12,387.11
Annual Totals                                                1,289,618.73         5,568.00         9,947.04         8,687.04
Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for Yr 1 life care
expenses ($5,568.00), lost earnings ($1,066,663.62), pain and suffering ($205,000.00), and past unreimbursable
expenses ($12,387.11): $1,289,618.73.
Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.